              UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF MICHIGAN
                   SOUTHERN DIVISION


BARBARA JEAN CARTER,                    2:20-CV-10863-TGB-KGA


               Plaintiff,
                                     ORDER ADOPTING REPORT
                                      AND RECOMMENDATION
     vs.
                                           (ECF NO. 19)

SOCIAL SECURITY
COMMISSIONER,


               Defendant.

                            JUDGMENT

  In accordance with the Opinion and Order issued on this date,

ACCEPTING AND ADOPTING Magistrate Judge Kimberly G.
Altman’s Report and Recommendation (ECF No. 19), it is ORDERED

AND ADJUDGED that Plaintiff's motion for summary judgment (ECF

No. 17) is DENIED, Defendant's motion for summary judgment (ECF

No. 18) is GRANTED, and the findings and conclusions of the

Commissioner are AFFIRMED. The case is DISMISSED WITH

PREJUDICE.
    Dated at Detroit, Michigan: April 30, 2021
                               DAVID J. WEAVER
                               CLERK OF THE COURT

                               s/A. Chubb
                               Case Manager and Deputy Clerk




APPROVED:
s/Terrence G. Berg
HON. TERRENCE G. BERG
UNITED STATES DISTRICT JUDGE
